10

11

12°

13
14
15

16.

17

18

19
20
21
22
23

24.

 

 

Case 2:19-cr-00177-APG-BNW Document1 Filed 07/17/19 Page 1 of 2

NICHOLAS A. TRUTANICH

United States Attorney

Nevada Bar Number 13644

KIMBERLY M. FRAYN

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101

 

—_— FILED ——— RECEIVED
——ENTERED SERVED ON
COUNSEL/PARTIES OF RECORD

 

 

JUL 17 2019

 

 

 

CLERK US STRICT COURT
DISTRIC OF NEVADA

 

 

 

Tel: 702.388.6336/ Fax: 702.388.6418 BY: ee DEPUTY
Kimberly. Frayn@usdoj.gov
Attorneys for the United States
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA, CRIMINAL INDICTMENT

Plaintiff, _ Case No, 2:19-cr- SUG

v. - VIOLATION
Deported Alien Found in

JOSE ARMANDO MACIAS-COTA, United States (8 U.S.C. § 1326(a) and (b))

A.k.a. Armando Arturo Mendoza-Lopez;

A.k.a. Jesus Zamora-Mendive;
A.k.a. Jesus Gonzalez-Portillo;
A.k.a. Martin Perez-Duarte;

A.k.a. Francisco Carrillo-Cordova;
A.k.a. Manuel Luiz-Perez;

A.k.a. Julio Ruiz-Alvarez;

A.k.a. Juan Manuel Gonzalez-Perez;
A.k.a. Manuel Ruiz-Perez;

A.k.a. Juan Gonzalez-Gomez;
Aka. Juan Ruiz-Alvarez;

A.k.a. Jose Armando Gonzalez-Portillo,

Defendant.

 

 

THE GRAND JURY CHARGES THAT:

COUNT ONE-
Deported Alien Found iu United States
(8 U.S.C. § 1326(a) and (b))

On or about June 17, 2019, in the State and Federal District of Nevada,

JOSE ARMANDO MACIAS-COTA,

 
10

11}

12

13

14
15
16
17
18
19

20

21.

22

23
24

| 2, 2008; April 16, 2008; June 20, 2015; August 6, 2015; November 14, 2015; and December

 

 

Case 2:19-cr-00177-APG-BNW Document1. Filed 07/17/19 Page 2 of 2

A.k.a. Armando Arturo Mendoza-Lopez;
A.k.a. Jesus Zamora-Mendive;
A.k.a. Jesus Gonzalez-Portillo;

A.k.a. Martin Perez-Duarte;
A.k.a. Francisco Carrillo-Cordova;
A.k.a, Manuel Luiz-Perez;

A.k.a. Julio Ruiz-Alvarez;

A.k.a, Juan Manuel Gonzalez-Perez;
A.k.a. Manuel Ruiz-Perez;

A.k.a. Juan Gonzalez-Gomez;

_ Aka. Juan Ruiz-Alvarez;
A.k.a. Jose Armando Gonzalez-Portillo,

defendant herein, an alien, was found in the United States after having been deported and

removed therefrom on or about December 18, 1996; May 27, 1998; June 10, 1998; January |

23, 2017, having reentered and remained in the United States without the express consent off —
the Attorney General of the United States or the Secretary of Homeland Security to reapply
for admission to the United States, in violation of 8 U.S.C. § 1326(a) and (b).

DATED this 17th day of July; 2019.

A TRUE BILL:
. ss BD
FOREPERSON OF THE GRAND JURY

NICHOLAS A. TRUTANICH
United States Attorney

VL =

KIMBERLY M.F
Assistant United Stdtes Attorney

 
